DAUGHTREY, Circuit Judge,
concurring in part and dissenting in part.
Under the facts presented in this case, I agree with the majority’s conclusion that defendant Meacham was properly sentenced for violation of the conditions of his supervised release. I write separately, however, to express my disagreement with the decision to affirm the defendant’s conviction for criminal contempt.
Pursuant to the provisions of 18 U.S.C. § 401:
A court of the United States shall have power to punish by fine or imprisonment, at its discretion, such contempt of its authority, and none other, as—
(1) Misbehavior of any person in its presence or so near thereto as to obstruct the administration of justice;
(2) Misbehavior of any of its officers in their official transactions;
(3) Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.
Criminal contempt, therefore, “is designed to be punitive and ‘vindicate the authority of the court.’ ” Alkire v. Irving, 305 F.3d 456, 469 (6th Cir.2002)(quoting Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 828, 114 S.Ct. 2552, 129 L.Ed.2d 642 (1994)).
In order to support a conviction for criminal contempt under § 401(1), the record must establish, beyond a reasonable doubt, the existence of four elements. First, there must be evidence that the defendant engaged in some conduct that can be considered “misbehavior.” See Vaughn v. City of Flint, 752 F.2d 1160, 1167 (6th Cir.1985). Second, that misbehavior must amount to an “obstruction of the administration of justice,” see id., an obstruction that “must be ... actual, not ... theoretical____” See id. at 1168 (citing In re McConnell, 370 U.S. 230, 234, 82 S.Ct. 1288, 8 L.Ed.2d 434 (1962)). Third, the contempt must occur in the presence of the judge imposing the summary determination of criminal guilt. See id. at 1167. Finally, the defendant must have formed an actual intent to cause the obstruction of justice. See id. Thus, the improper act must be “a deliberate or intended violation, as distinguished from an accidental, inadvertent or negligent violation.” Id. at 1169 *535(quoting TWM Mfg. Co. v. Dura Corp., 722 F.2d 1261,1272 (6th Cir.1983)).
In this case, Meacham does not dispute that his statements were made in the presence of the court and does not seriously contest the fact that those comments could be considered “misbehavior.” Instead, he focuses on the question of whether his statements could legitimately be construed as an intentional attempt to obstruct the administration of justice.
Although almost every inappropriate act or comment uttered by a lawyer, litigant, or defendant in legal proceedings could be deemed “misbehavior,” those words and deeds must be sufficiently egregious to justify the sanction of criminal contempt. Indeed, as recognized by the Supreme Court for more than half a century:
The vehemence of the language used is not alone the measure of the power to punish for contempt. The fires which it kindles must constitute an imminent, not merely a likely, threat to the administration of justice. The danger must not be remote or even probable; it must immediately imperil---- [T]he law of contempt is not made for the protection of judges who may be sensitive to the winds of public opinion. Judges are supposed to be [people] of fortitude, able to thrive in a hardy climate.
Craig v. Harney, 331 U.S. 367, 376, 67 S.Ct. 1249, 91 L.Ed; 1546 (1947). As a result, “[t]rial courts ... must be on guard against confusing offenses to their sensibilities with obstruction to the administration of justice.” Brown v. United States, 356 U.S. 148, 153, 78 S.Ct. 622, 2 L.Ed.2d 589 (1958). See also In re Little, 404 U.S. 553, 555, 92 S.Ct. 659, 30 L.Ed.2d 708 (1972).
In short, “the contumacious conduct must also obstruct the administration of justice.” United States v. Ortlieb, 274 F.3d 871, 876 (5th Cir.2001). Such obstruction necessarily involves an “act that will interrupt the orderly process of the administration of justice, or thwart the judicial process.” United States v. Warlick, 742 F.2d 113, 116 (4th Cir.1984). Thus, the government must show “that the defendant’s acts delayed the proceedings, made more work for the judge, induced error or imposed unnecessary costs on the other parties.” Am. Airlines, Inc. v. Allied Pilots Ass’n, 968 F.2d 523, 532 (5th Cir.1992). At a minimum, the defendant’s misconduct must have “had an effect on the proceedings.” Id. (citing United States v. Oberhellmann, 946 F.2d 50, 52 (7th Cir.1991)).
In United States v. Griffin, 84 F.3d 820, 833 (7th Cir.1996), therefore, the Seventh Circuit affirmed a criminal contempt conviction entered by a trial judge to punish the asking of previously prohibited questions when the improper examination necessitated removing the jury from the courtroom to address the breach in decorum. Similarly, the contempt conviction at issue in United States v. McGainey, 37 F.3d 682 (D.C.Cir.1994), was upheld because the threatening gestures made by the defendant toward a testifying witness required an interruption in the trial to remove the jury and later to inquire as to potential jury prejudice against the defendant. See id. at 685.
By contrast, the comments made by Meacham in this case were not personally threatening, were made only at the conclusion of the sentencing proceeding, and were essentially an emotional response to what he may have perceived to be the unreasonable rejection of a request to be imprisoned at a facility nearer to family members. Furthermore, the exchange between the defendant and the district judge that precipitated the finding of contempt encompasses only 15 lines in the transcript of the proceedings. Under such circumstances, and given the additional fact that *536Meacham immediately apologized to the court for his outburst, I believe the district judge’s reaction amounted to overkill. Although I agree that a trial judge must be able to maintain the proper decorum in the courtroom at all times and that the comments made by the defendant were subject to rebuke, I cannot say that they did anything to obstruct the administration of justice, and I would therefore vacate the judgment of contempt entered in this matter.